                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

KEVIN JEROME JONES                                §

VS.                                               §     CIVIL ACTION NO. 9:19-CV-95

B. JOHNSON, ET AL.                                §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Kevin Jerome Jones, a prisoner confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983. Plaintiff requested leave to proceed in forma pauperis.

       The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The Magistrate Judge recommends denying plaintiff leave to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915(g) and dismissing the action unless plaintiff paid the $400 filing fee

within fourteen days after the Report and Recommendation was entered.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit. Plaintiff has not demonstrated that he is in imminent danger of serious
physical injury, and he has not paid the filing fee. Therefore, the action should be dismissed without

prejudice.

                                              ORDER

       Accordingly, plaintiff’s objections (document no. 9) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (document no. 7) is ADOPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendations.

      So Ordered and Signed
      Aug 10, 2019




                                                  2
